In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered November 21, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff was injured when he slipped and fell on ice underneath a puddle of water in a parking lot owned by the defendant Patriot Associates and managed by the defendant Alfred Weissman Real Estate, Inc. It is well settled that to impose liability in a slip and fall case, the plaintiff must show that the defendant affirmatively created the defect that caused the accident, or had actual or constructive notice of it (see Gordon v American Museum of Natural History, 67 NY2d 836; Marasia v Noyl Coram, Inc., 260 AD2d 607). The defendants demonstrated that they did not affirmatively create the icy condition or have actual or constructive notice of the alleged *574defects contributing to the icy condition within a reasonable time to remedy any of them, and the plaintiff failed to raise a triable issue of fact. Accordingly, the defendants’ motion for summary judgment was properly granted. Feuerstein, J.P., O’Brien, Luciano and Townes, JJ., concur.